 

Exhibit 10.45

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by KLA-Tencor Corporation to the Securities and Exchange Commission (the
“SEC”). Such portions have been redacted and are marked with a “**” in place of
the redacted language. The redacted information has been filed separately with
the SEC.

LOGO [g52990g34j68.jpg]

FY11 PERFORMANCE BONUS PLAN

(Annual Executive Bonus)

Plan Summary

The KLA-Tencor Performance Bonus Plan (the “Plan”) is intended to motivate
senior executives to achieve short-term and long-term corporate objectives by
providing a competitive bonus for target performance and the appropriate upside
opportunity to reward outstanding performance.

Plan Period

This Plan is effective for the fiscal year period from July 1, 2010 through
June 30, 2011. Newly eligible employees (e.g. employees promoted to an
incentive-eligible position for the first time or a new hire) must be in an
eligible position on or before April 1 of the fiscal year in order to qualify
for participation in this fiscal year.

Eligible Positions

The Company’s Chief Executive Officer (CEO) and Executives holding a position at
X02 level and above are eligible to participate in the Plan.

Program Payments

Bonus payments, based on performance during the Plan Period, will be paid within
90 days following June 30, 2011. Bonus calculations are based on paid base
salary for the applicable Plan Period. Paid base salary includes base salary and
seasonal bonuses paid in some countries if the seasonal bonus is considered a
component of the employee’s annual salary. Paid base salary does not include
relocation allowances and reimbursements, tuition reimbursements,
car/transportation allowances, expatriate allowances, commissions, long-term
disability payments, or bonuses paid during the fiscal year. A participant must
be a regular, active employee of the Company on the date of the payout in order
to receive payment. Employees who are promoted or hired into an eligible
position during the year (on or before April 1) will have their payouts
calculated on paid salary from the effective date of the promotion or hire. If
an employee’s target bonus changes during the year, the payout will be prorated.

Target Bonus

A target bonus is established as a percent of base salary for each Plan
participant.

Funding Threshold

Total available funding for the Plan will be determined by performance against a
threshold level as measured by Balanced Scorecard and Operating Margin (OM) %
performance for the fiscal year. The Plan will be fully funded (equivalent to
the sum of 3.00 times each Plan participant’s target bonus percentage and base
salary) upon achievement of Operating

 

KLA-Tencor: FY2011 Performance Bonus Plan    Effective July 1, 2010



--------------------------------------------------------------------------------

Margin Performance of [omitted]** %. This performance threshold constitutes the
performance threshold for purposes of Section 162(m) of the Internal Revenue
Code (Section 162(m)). This fully funded amount represents the maximum bonus
opportunity for each Plan participant and the maximum total cost of the Plan.

Performance Matrix and Determination of Funding Available for Bonus Payments

The level of funding available for payment to participating executives will be
based on performance as measured against the Corporate Balanced Scorecard and OM
performance, as provided in the table (“FY11 Executive Bonus Payout Table”)
below. Amounts in the table represent the multiple of each Executive’s target
bonus available for allocation of bonus payments.

FY11 Executive Bonus Payout Table

 

                   Operating Margin Performance  

Balanced Scorecard

Performance

          BSC
Multiplier      <**     **     **     **     **     **     **     **     **  

Exceptional

     5         1.25         0 %      25 %      38 %      50 %      100 %     
113 %      125 %      219 %      375 %       4+         1.10         0 %      22
%      33 %      44 %      88 %      99 %      110 %      193 %      330 %      
4         1.00         0 %      20 %      30 %      40 %      80 %      90 %   
  100 %      175 %      300 %       3+         0.90         0 %      18 %     
27 %      36 %      72 %      81 %      90 %      158 %      270 % 

Primarily Meets Expectations

     3         0.80         0 %      16 %      24 %      32 %      64 %      72
%      80 %      140 %      240 %       3-         0.70         0 %      14 %   
  21 %      28 %      56 %      63 %      70 %      123 %      210 %       2+   
     0.60         0 %      12 %      18 %      24 %      48 %      54 %      60
%      105 %      180 %       2         0.50         0 %      10 %      15 %   
  20 %      40 %      45 %      50 %      88 %      150 %       1+         0.40
        0 %      8 %      12 %      16 %      32 %      36 %      40 %      70
%      120 % 

Opportunity for Improvement

     1         0.30         0 %      6 %      9 %      12 %      24 %      27 % 
    30 %      53 %      90 %            
Represents target or “Plan” level of performance            % of Plan         *
*      * *      * *      * *      * *      * *      * *      * *      * *      
Multiple cannot exceed 300% regardless of performance   

Individual Performance and Determination of Executive Bonus Payments

Each individual Executive’s actual bonus payment amount will be based on the
CEO’s assessment of the Executive’s performance for the year and determination
of an Individual Performance Multiplier (“IPM”) ranging from 80-120%. The IPM is
multiplied by the Executive’s target bonus and the multiple achieved from the
Performance Matrix to determine the actual bonus payment amount (see bonus
calculation below). Each Executive’s performance will be evaluated based on how
effectively they led their organization as demonstrated against the key Balanced
Scorecard measures and objectives for the Executive’s respective organization.
The IPM and final bonus payments for each Plan participant who is an executive
officer of the Company for purposes of Section 16 of the Securities Exchange Act
of 1934, as amended, with the exception of the CEO, will be recommended by the
CEO and reviewed and approved by the Compensation Committee. The IPM and final
bonus for the CEO will be determined by the Company’s Board of Directors.

Bonus Calculation

The formula for a participant’s bonus calculation is:

Paid Base Salary for Incentive Period

x Target Bonus

x Executive Bonus Payout Table

x Individual Performance Multiplier (IPM)

 

 

** This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the SEC.

 

KLA-Tencor: FY2011 Performance Bonus Plan    Effective July 1, 2010



--------------------------------------------------------------------------------

In no event can an individual bonus payment to a participant exceed 3.00 times
such participant’s Target Bonus.

General Provisions

The Compensation Committee (or the independent members of the Company’s Board of
Directors, within the meaning set forth in Section 162(m) (the “Independent
Directors”)) shall be the Plan Administrator. The Compensation Committee (or the
Independent Directors) shall make such rules, regulations, interpretations and
computations and shall take such other action to administer the Plan as it may
deem appropriate. The establishment of the Plan shall not confer any legal
rights upon any employee or other person for a continuation of employment, nor
shall it interfere with the rights of the Company to discharge any employee and
to treat him or her without regard to the effect which that treatment might have
upon him or her as a participant in the Plan.

This Plan shall be construed, administered and enforced by the Compensation
Committee (or the Independent Directors), in its sole discretion. The laws of
the State of California will govern any legal dispute involving the Plan. The
Compensation Committee (or the Independent Directors) may at any time alter,
amend or terminate the Plan, subject to the requirements of Section 162(m).

 

KLA-Tencor: FY2011 Performance Bonus Plan    Effective July 1, 2010